Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claim invention: 
a)  Species I, a method for evolutionary optimization in a desired domain defined by claims 1-12, as illustrated in figure 1.
b)  Species II, a method for evolutionary optimization in a desired domain with policy assembly defined by claims 13-20, as illustrated in figure 5.
The species are independent or distinct because each species comprises its unique and particular feature (for example, the feature a first nested hierarchy of configuration node in claim 1 of species 1.  On other species, policy assembly, reproduction policy structures, translating by the evolution module the internal representation of a candidate genome in accordance with the presentation tree of reproduction policy structures, etc. at claim 13). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

These searches are not overlapped each other.   Thus, it is an examination burden on examiner while searching both groups (and species) together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Dawn-Marie Bey on 03/12/2021 to request an oral election to the above restriction requirement, the Mrs. Dawn-Marie Bey elects specie 1, claims 1-12 without Traverse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-12, the claims 1-12 recite a series for providing data driven evolution of arbitrary data structure.  Thus the claims are directed to a statutory category, because a series of providing data driven evolution of arbitrary data structure (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recites a series of step such providing a configuration specification to an evolution module, receving at the searcher module from the evolution module a plurality of genomes create in dependence upon the configuration specification, wherein the configuration speciation identifies a first nested hierarchy of configuration nodes, etc.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (module, etc) are claimed to perform their basic functions providing data driven evolution of arbitrary data structure. This recitation of the module limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of providing data driven evolution of arbitrary data structure perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	
Allowable Subject Matter
Claims 1-12 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
 


) discloses a method for evolutionary optimization in a desired domain (i.e., “the system 100 uses evolutionary algorithms such as genetic algorithms in order to perform simulations for answering the optimization question: Which population of offers representations (chromosomes 460 or the genotype or the genome) of candidate solutions to a consumption profile” (0055)), comprising: 
providing, by a researcher module (525) (fig. 5), a configuration specification to an evolution module; 
receiving at the researcher module from the evolution module a plurality of genomes created in dependence upon the configuration specification (i.e., “The reconstruction process is automated by enabling an automatic generation of FOL sentences, using semantics (equations) of genomes that have been reconstructed (or "mapped") in the past”(0052) and “the system 100 uses evolutionary algorithms such as genetic algorithms in order to perform simulations for answering the optimization question: Which population of offers representations (chromosomes 460 or the genotype or the genome) of candidate solutions to a consumption profile (phenotypes 485) evolves toward better solutions”(0055)), but Metzger et al. does not discloses wherein the configuration specification identifies a first nested hierarchy of configuration nodes, the first hierarchy including a root node and one or more further nodes, the further nodes identifying leaf nodes; wherein the root node identifies a key-value pair, the value of the root node identifying a data structure which identifies one or more of the further nodes; and wherein one of the further nodes identifies a first key-value pair in which the value is selected from the group consisting of a scalar, a Boolean, a number, an enumeration of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             March 14, 2021